DETAILED ACTION
This office action is in response to Applicant Arguments and Remarks Made in an Amendment filed on 06/07/2022 for application with case number 16/568,680 (filed on 09/12/2019), in which claims 1-14 were originally presented for examination.

Status of Claims
Claims 5-12 are currently amended. Claims 1-4, and 13-14 have been cancelled. Accordingly, claims 5-12 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-205282, filed on 10/24/2017.

	Information Disclosure Statement
	The information disclosure statements (IDS(s)) submitted on 09/12/2019 & 11/02/2020 have been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).

Response to Arguments 
Applicant's arguments filed on 06/07/2022 have been fully considered and are addressed as follows:
Regarding the Claim Interpretation under 35 USC §112(f): Interpretation of claims under 35 USC §112(f), is withdrawn, as the amended claims filed on 06/07/2022 have overcome the claim interpretation under 112(f) recited in the non-final office action mailed on 03/08/2022. 
Regarding the claim rejections under 35 USC §102(a)(1): Applicant’s arguments regarding the rejections of the claims 9-12 as being clearly anticipated by the prior art of Taguchi (US 2011/0032110 A1) have been fully considered. However, those arguments are not persuasive.
Applicant asserts that:
“independent claim 9 now recites: …
With such above-noted claim features, a user of the information processing device can become aware that a temporary reservation has been automatically made for the power station by the processor. Applicants submit Taguchi does not disclose or suggest those features. 
With respect to features to ''display a temporary reservation'" as previously recited in independent claim 9, the outstanding rejection cited to Taguchi, …
As recognized in the grounds for rejection Taguchi discloses to display a list of power stations in a descending order of priority based on certain rules, and can automatically make a reservation for the power station with the highest priority.
Applicants submit those disclosures in Taguchi do not meet the clarified claim features.
Taguchi does not disclose or suggest displaying to the user a temporary reservation for a power station.
Taguchi further does not disclose or suggest displaying to the user a prompt for an approval of switching the temporary reservation to a finalized reservation. Applicants further submit the temporary reservation for a power station described in cited [0090]-[0091] of Taguchi is an operation performed between the information processing and the power station without any recognition of the user.” (see Remarks pages 6-8; emphasis added)
The examiner respectfully disagrees. Examiner notes that Applicant’s arguments are all focusing on new limitations added to the amended base claim 9 apparently to overcome the current anticipation rejection under §102(a)(1) as recited in the Non-Final office action mailed on 03/08/2022. Those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant’s amendment. 
However, Examiner points to Taguchi, which teaches that the in-vehicle control unit 45 automatically transmit, from the in-vehicle communications unit 4, the request signal for the temporary reservation of the charging station 2, which is listed at the top as having the highest priority in the prioritized display processing [i.e., displaying to the user a temporary reservation for a power station] (see at least Fig. 16 reproduced here for convenience). Taguchi, in Fig. 7, further discloses at step S20, the in vehicle control unit 45 checks whether the input device 42 has already received the formal reservation request from the user [i.e., an approval of switching the temporary reservation to a finalized reservation to a user].

    PNG
    media_image1.png
    435
    630
    media_image1.png
    Greyscale

Taguchi’s Fig. 16

Applicant asserts that:
“Independent claim 5 is also amended to clarify features therein that are believed to distinguish over Taguchi. …
Applicants submit at least clarified claim features are not met by Taguchi …
Applicants submit Taguchi does not disclose or suggest such features. Taguchi for example at [0099] discloses a required total electric power amount is calculated based on a remaining electric power amount and an average electric power consumption amount. …
In contrast to those disclosures in Taguchi, according to claim 5 as currently written, the battery consumption is predicted based on the duration of time and a specific time and date.
The time required for traveling from the departure point to the destination point is thereby a variable factor. As noted in the specification for example at page 31, line 1 to page 32, line 2, and page 33, line 27 to page 34, line 17, applicant recognized that as a traveling time changes, and the battery consumption also changes for example in accordance with traffic conditions expected at a certain time and date and/or weather conditions forecasted at a certain time and date”(see Remarks pages 9-10; emphasis added)

The examiner respectfully disagrees. Examiner notes that Applicant’s arguments are all focusing on new limitations [i.e., at a day and a time] added to the amended base claim 5 apparently to overcome the current anticipation rejection under §103 as recited in the Non-Final office action mailed on 03/08/2022. Those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant’s amendment. 
In response to Applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the battery consumption also changes for example in accordance with traffic conditions expected at a certain time and date and/or weather conditions forecasted at a certain time and date) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
However, Examiner points to Taguchi’s that disclosed (1) calculation of total amount of electric power required for arriving at the destination point [implies indicating a first ride], (2) calculation of an estimated destination-arrival time at the destination position [implies a day and a time of a first ride]), while considering disturbance correction (see in Taguchi’s ¶62). Taguchi’s further discloses, in in ¶92, the disturbance correction processing, wherein the in-vehicle control unit 45 corrects electric power amounts required for travel based on disturbances, which will affect the electric power consumption amount of the battery 32 of the vehicle 3. Taguchi’s also discloses, in in ¶103, the correction value is calculated in the disturbance correction processing with reference to weather and daytime.
Although Examiner does not necessarily agree with said applicant argument, and in the interest of concluding the prosecution, in addition and/or alternatively the prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang et al. (US 9576490 B1 & CN 107044859 A), at least in Col.1/Ln. 64-67 & Col.6/Ln.57 – Col.7/Ln.12, discloses calculating the expected path battery consumption score on the ith path with a traffic factor that is estimated from historical driving speed data at a certain time period of a day.

MacNeille et al. (US 2015/0198459 A1), at least in ¶¶39-49, discloses determining how far the Battery electric vehicles can actually travel, based on, remaining power, weather, temperature, and  traffic. MacNeille, in ¶64, further discloses that this information are used to schedule time at the selected station, wherein reasonably an accurate appointment for charging can be made based on calculating travel time to the station and total charging time, while accounting for traffic or other slowdowns.

For at least the foregoing reasons, and the rejections outlined below, the prior art rejections are maintained.

















Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-12 are rejected under 35 USC §102(a)(1) as being clearly anticipated by PG Pub. No. US 2011/0032110 A1 by Taguchi et al. (hereinafter “Taguchi”), which is found in the IDS submitted on 09/12/2019

As per claim 1-4, (Canceled)

As per claim 9, Taguchi teaches an information processing device which makes a reservation of a power station to charge a battery of an electric vehicle (Taguchi, in Fig 1, Fig. 5, Fig. 20 [both Fig(s). 5 & 20 have been reproduced here for convenience], ¶¶[0011]-[0020] & ¶¶[0097]-[0121], discloses an in-vehicle control 45 within an electric power amount information output device 4, wherein FIG. 7 is a flowchart showing processing of the electric power amount information output device shown in FIG. 5. Taguchi, in Fig. 7, also discloses S19-S21 to “Make Temporary/ Formal Reservation” of charging station), the device comprising:
a memory Taguchi, in ¶[0062], discloses that the in-vehicle control unit 45, particularly its CPU, performs various processing [i.e., processor] by executing various control programs stored in the ROM [i.e., memory] based on various information inputted from the charge control unit 33);
a processor connected to the memory (Taguchi, in ¶[0062], discloses that the in-vehicle control unit 45, particularly its CPU, performs various processing [i.e., processor] by executing various control programs stored in the ROM [i.e., memory] based on various information inputted from the charge control unit 33); and
a display connected to the processor (Taguchi, in Fig. 5, Fig(s). 8-18 & ¶[0057]-[0059], discloses the output unit 43 that is configured to output information to users. The output unit 43 thus operates as an output section. For example, the output unit 43 may be configured as a display device);


    PNG
    media_image2.png
    611
    635
    media_image2.png
    Greyscale

Taguchi’s Fig. 5 (emphasis added)



wherein the processor is configured to:
search for a route to a destination and to make a reservation for a power station located on the route (Taguchi, in Fig. 1, Fig. 3, Fig. 5, Fig. 15 [reproduced here for convenience], Fig. 20 & ¶¶[0058]-[0068], discloses the navigation information acquisition unit 44 that acquires information from the navigation device provided in the vehicle 3. The information, which the navigation information acquisition unit 44 acquires from the navigation device, includes present position, departure point, map data, facilities, guidance route, travel candidate route [i.e., route to a destination] and the like. The navigation information acquisition unit 44 transmits the acquired information to the in-vehicle control unit 45. The navigation information acquisition unit 44 operates as a position information acquisition section and a route information acquisition section. The guidance route information is information of a guidance route determined as a result of searching for an appropriate travel route by using a conventional Dijkstra method in the navigation device. The appropriate travel route is selected from a plurality of routes, which the vehicle 3 can travel, based on the inputted departure point and the inputted destination point. The in-vehicle control unit 45, particularly its CPU, performs various processing by executing various control programs stored in the ROM based on various information inputted from the charge control unit 33, the in-vehicle communications unit 41, the input unit 42 and the navigation information acquisition unit 44. The various processing searches for a charging station. The in-vehicle control unit 45 acquires guidance route information based on the departure point information and the destination point information acquired by the navigation information acquisition unit 44. The guidance route information indicates a guidance route, along which the vehicle 3 is guided from the departure point to the destination point. The in-vehicle control unit 45 determines a travel route (for example, shortest travel route) from the departure point to the nearest station location, Taguchi, in ¶¶[0090]-[0091], further discloses that the in-vehicle control unit 45 drives the in-vehicle communications unit 41 to automatically transmit the request signal for the temporary reservation of the charging station 2. It is therefore possible to avoid that such a charging station 2 will be reserved by other users before it is actually reserved by the user, and Taguchi, in Fig. 7 & ¶¶[0097]-[0117], also discloses at step S6, the in-vehicle control unit 45 further acquires the guidance route information from the navigation information acquisition unit 44 based on the departure point information and the destination point information. At step S19, the in-vehicle control unit 45 performs the temporary reservation processing. At step S20, the in vehicle control unit 45 checks whether the input device 42 has already received the formal reservation request from the user [implies that “the temporary reservation” is done without waiting for a command from a user]. If the formal request has already been received (Yes), the in-vehicle control unit 45 performs step S21, wherein the in-vehicle control unit 45 performs the formal reservation processing); 

    PNG
    media_image3.png
    645
    931
    media_image3.png
    Greyscale

Taguchi’s Fig. 20 (emphasis added)

wherein the display is configured to: 
display the route (Taguchi, in Fig. 5, Fig(s). 8-18 & ¶[0057]-[0059], discloses the output unit 43 that is configured to output information to users. The output unit 43 thus operates as an output section. For example, the output unit 43 may be configured as a display device. Where in Fig. 15, the present position information that indicates the present position of the vehicle 3, is detected by a GPS receiver of a conventional navigation device. The departure point information and the destination point information correspond to coordinates of positions inputted in the navigation device as the departure point and the destination point of the vehicle 3); 

    PNG
    media_image4.png
    676
    886
    media_image4.png
    Greyscale


Taguchi’s Fig. 15

display a plurality of power stations on the route to the destination as candidate power stations, and a first recommended power station of the power stations (Taguchi, in Fig(s). 16-18 & ¶[0076], discloses the in-vehicle control unit 45 drives the output unit 43 to display only the availability information with respect to the charging stations 2, at which the vehicle 3 will arrive after the estimated station-arrival time. The in-vehicle control unit 45 can thus eliminate the display of the availability information of the charging station 2, at which the vehicle 3 will arrive before arriving at the charging station. By thus eliminating the output of unnecessary information, only the useful information can be provided to the user. Taguchi, in Fig. 15 [reproduced here for convenience] & ¶¶[0114]-[0116], further discloses FIG. 15 that schematically shows the relation between the locations of the four charging stations A, B, C, D and the destination point. The travel time are assumed to be 5 minutes from the departure point to the charging station A, 10 minutes from the charging station A to the charging station B, 10 minutes form the charging station B to the charging station C, 5 minutes from the charging station B to the charging station D, 25 minutes from the charging station C to the destination point and 5 minutes from the charging station D to the destination point); 

    PNG
    media_image1.png
    435
    630
    media_image1.png
    Greyscale

Taguchi’s Fig. 16

display a temporary reservation having been temporarily reserved by the processor for the first recommended power station to a user, and a prompt for an approval of switching the temporary reservation to a finalized reservation to a user (Taguchi, in Fig. 5, Fig. 16 [reproduced here for convenience], Fig(s). 17-18 & ¶¶[0090]-[0091], discloses the in-vehicle control unit 45 that drives the in-vehicle communications unit 41 to automatically transmit the request signal for the temporary reservation of the charging station 2, which is listed at the top as having the highest priority in the prioritized display processing. Taguchi, in Fig. 7 & ¶¶[0097]-[0117], further discloses at step S19, the in-vehicle control unit 45 performs the temporary reservation processing. At step S20, the in vehicle control unit 45 checks whether the input device 42 has already received the formal reservation request from the user [i.e., an approval of switching the temporary reservation to a finalized reservation to a user]. If the formal request has already been received (Yes), the in-vehicle control unit 45 performs step S21, wherein the in-vehicle control unit 45 performs the formal reservation processing); and
display, when receiving the approval of the temporary reservation from the user, the route with the first recommended power station for which the temporary reservation has been switched to a finalized reservation (Taguchi, in Fig. 5, Fig. 15 & ¶¶[0090]-[0091], discloses the in-vehicle control unit 45 that drives the in-vehicle communications unit 41 to automatically transmit the request signal for the temporary reservation of the charging station 2, which is listed at the top as having the highest priority in the prioritized display processing. In the formal reservation processing, the in-vehicle control unit 45 drives the in-vehicle communications unit 41 to transmit the formal reservation signal for the charging station 2, which is actually selected by the user by way of the input unit 42. The user may select the charging station 2 for the formal reservation based on the list of the charging stations 2, which are acquired as a result of the charging station search processing and displayed on the output unit 43 with the availability information, the estimated station-arrival time, the charging start time, the estimated destination-arrival time, the total electric power consumption amount, the travel time to the charging station 2 and the like. Taguchi, in Fig. 7 & ¶¶[0097]-[0117], further discloses at step S19, the in-vehicle control unit 45 performs the temporary reservation processing. At step S20, the in vehicle control unit 45 checks whether the input device 42 has already received the formal reservation request from the user. If the formal request has already been received (Yes), the in-vehicle control unit 45 performs step S21, wherein the in-vehicle control unit 45 performs the formal reservation processing).


As per claim 10, Taguchi teaches the device according to claim 9, accordingly, the rejection of claim 9 above is incorporated. 
Taguchi further teaches wherein when the processor determines that the electric vehicle will not arrive at the first recommended power station as reserved (Taguchi, in Fig(s). 16-17 [both reproduced here for convenience]. Fig. 18, ¶[0048] & ¶¶[0062]-[0076]; discloses that the reservation is effective until it is cancelled, the charger device 23 is actually used by the specified user or the reserved time elapses [implies determines that the electric vehicle will not arrive at the first recommended power station as reserved]), and 

    PNG
    media_image1.png
    435
    630
    media_image1.png
    Greyscale

Taguchi’s Fig. 16


    PNG
    media_image5.png
    394
    584
    media_image5.png
    Greyscale

Taguchi’s Fig. 17

the display displays a temporary reservation having been made for a second recommended power station different from the first recommended power station, and a prompt for an approval of switching the temporary reservation to a finalized reservation (Taguchi, in Fig(s). 16-18, ¶[0048] & ¶¶[0062]-[0076], discloses that the reservation is effective until it is cancelled, the charger device 23 is actually used by the specified user or the reserved time elapses. The various processing may be, for example, calculation of a required total electric power amount indicating a total amount of electric power required for arriving at the destination point, calculation of a required minimum electric power amount, search for a charging station, calculation of an estimated station-arrival time indicating estimated time of arrival at the charging station, calculation of a required supplemental electric power amount, calculation of a charging start time, calculation of an estimated destination-arrival time indicating an estimated time of arrival at the destination position, calculation of a total electric power consumption amount for arriving at the destination point, priority display, temporary reservation, formal reservation [implies displays a temporary reservation having been made for a second recommended power station different from the first recommended power station], disturbance correction, etc. The in-vehicle control unit 45 may drive the output unit 43 to display only the availability information with respect to the charging stations 2, at which the vehicle 3 will arrive after the estimated station-arrival time. The in-vehicle control unit 45 can thus eliminate the display of the availability information of the charging station 2, at which the vehicle 3 will arrive before arriving at the charging station. By thus eliminating the output of unnecessary information, only the useful information can be provided to the user [implies a second recommended power station different from the first recommended power station]. Taguchi, in Fig. 7, Fig. 14 & ¶¶[0091]-[0117], discloses the user may select the charging station 2 for the formal reservation based on the list of the charging stations 2 [implies a second recommended power station different from the first recommended power station], which are acquired as a result of the charging station search processing and displayed on the output unit 43 with the availability information, the estimated station-arrival time, the charging start time, the estimated destination-arrival time, the total electric power consumption amount, the travel time to the charging station 2 and the like. The charging stations are listed from top to bottom in the order of A, B, C, D, based on the earliest order of the estimated station-arrival time. At step S19, the in-vehicle control unit 45 performs the temporary reservation processing. At step S20, the in vehicle control unit 45 checks whether the input device 42 has already received the formal reservation request from the user [implies that “the temporary reservation” is done without waiting for a command from a user]. If the formal request has already been received (Yes) [implies approval of switching the temporary reservation to a finalized reservation], the in-vehicle control unit 45 performs step S21. If no formal request has been received (No), the in-vehicle control unit 45 performs no more steps. At step S21, the in-vehicle control unit 45 performs the formal reservation processing).

As per claim 11, Taguchi teaches the device according to claim 9, accordingly, the rejection of claim 9 above is incorporated. 
Taguchi further teaches wherein the display is further configured to display a second recommended power station that is different from the first recommended power station (Taguchi, in Fig(s). 16-18  [reproduced here for convenience]  & ¶¶[0091]-[0117], discloses the user selects the charging station 2 for the formal reservation based on the list of the charging stations 2, which are acquired as a result of the charging station search processing and displayed on the output unit 43 with the availability information, the estimated station-arrival time, the charging start time, the estimated destination-arrival time, the total electric power consumption amount, the travel time to the charging station 2 and the like. The charging stations are listed from top to bottom in the order of A, B, C, D, based on the earliest order of the estimated station-arrival time), and 
when receiving a denial of the first recommended power station and selection of the second recommended power station, the display displays a route to the destination via the second recommended power station (Taguchi, in Fig. 15 [reproduced below for convenience], ¶[0048] & ¶¶[0062]-[0076]: The reservation may be effective until it is cancelled [implies receiving a denial of the first recommended power station], the charger device 23 is actually used by the specified user or the reserved time elapses. The various processing may be, for example, calculation of a required total electric power amount indicating a total amount of electric power required for arriving at the destination point, calculation of a required minimum electric power amount, search for a charging station, calculation of an estimated station-arrival time indicating estimated time of arrival at the charging station. The in-vehicle control unit 45 may drive the output unit 43 to display only the availability information with respect to the charging stations 2, at which the vehicle 3 will arrive after the estimated station-arrival time. The in-vehicle control unit 45 can thus eliminate the display of the availability information of the charging station 2, at which the vehicle 3 will arrive before arriving at the charging station. By thus eliminating the output of unnecessary information, only the useful information can be provided to the user. Taguchi, in Fig. 7, Fig(s). 15-18 & ¶¶[0091]-[0117], discloses the user may select the charging station 2 for the formal reservation based on the list of the charging stations 2, which are acquired as a result of the charging station search processing and displayed on the output unit 43 with the availability information, the estimated station-arrival time, the charging start time, the estimated destination-arrival time, the total electric power consumption amount, the travel time to the charging station 2 and the like. The charging stations are listed from top to bottom in the order of A, B, C, D, based on the earliest order of the estimated station-arrival time. At step S19, the in-vehicle control unit 45 performs the temporary reservation processing. At step S20, the in vehicle control unit 45 checks whether the input device 42 has already received the formal reservation request from the user. If the formal request has already been received (Yes), the in-vehicle control unit 45 performs step S21. If no formal request has been received (No), the in-vehicle control unit 45 performs no more steps. At step S21, the in-vehicle control unit 45 performs the formal reservation processing).

    PNG
    media_image4.png
    676
    886
    media_image4.png
    Greyscale


Taguchi’s Fig. 15

As per claim 12, Taguchi teaches the device according to claim 9, accordingly, the rejection of claim 9 above is incorporated. 
Taguchi further teaches wherein the display is further configured to display the first recommended power station and an available time slot for the first recommended power station (Taguchi, in Fig. 15 [reproduced above for convenience], Fig(s) 16-18 & ¶[0081], discloses the in-vehicle control unit 45 that drives the output unit 43 to display the availability information, which is acquired as a result of the charging station searching, and the calculated charging start time of the charging station 2. The in-vehicle control unit 45 may display, as the availability information and the charging start time of the charging station 2, names of the available charging stations and respective charging start times, in a list in the order of time of the charging start time Taguchi, in Fig(s) 16-18 & ¶[0116], discloses that the in-vehicle control unit 45 drives the output unit 43 to provide a display as shown in FIG.17. The charging stations are listed from top to bottom in the order of C, D, A, B, based on the earliest order of the charging start time).

    PNG
    media_image1.png
    435
    630
    media_image1.png
    Greyscale

Taguchi’s Fig. 16


    PNG
    media_image5.png
    394
    584
    media_image5.png
    Greyscale

Taguchi’s Fig. 17


    PNG
    media_image6.png
    393
    580
    media_image6.png
    Greyscale

Taguchi’s Fig. 18



As per claim 13, (Canceled)

As per claim 14, (Canceled)





Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 5-8 are rejected under 35 USC §103 as being unpatentable over PG Pub. No. US 2011/0032110 A1 by Taguchi et al. (hereinafter “Taguchi”), which is found in the IDS submitted on 09/12/2019


As per claim 5, Taguchi teaches an information processing device which makes a reservation of a power station to charge a battery of an electric vehicle (Taguchi, in Fig 1, Fig. 5, Fig. 20 [both Fig(s). 5 & 20 have been reproduced here for convenience], ¶¶[0011]-[0020] & ¶¶[0097]-[0121], discloses an in-vehicle control 45 within an electric power amount information output device 4, wherein FIG. 7 is a flowchart showing processing of the electric power amount information output device shown in FIG. 5. Taguchi, in Fig. 7, also discloses S19-S21 to “Make Temporary/ Formal Reservation” of charging station), the device comprising:
a memory (Taguchi, in ¶[0062], discloses that the in-vehicle control unit 45, particularly its CPU, performs various processing [i.e., processor] by executing various control programs stored in the ROM [i.e., memory] based on various information inputted from the charge control unit 33); and
a processor connected to the memory (Taguchi, in ¶[0062], discloses that the in-vehicle control unit 45, particularly its CPU, performs various processing [i.e., processor] by executing various control programs stored in the ROM [i.e., memory] based on various information inputted from the charge control unit 33);
wherein the processor is configured to:

    PNG
    media_image2.png
    611
    635
    media_image2.png
    Greyscale

Taguchi’s Fig. 5 (emphasis added)


    PNG
    media_image3.png
    645
    931
    media_image3.png
    Greyscale

Taguchi’s Fig. 20 (emphasis added)

enter first information indicating a first ride  (Taguchi, in Fig. 5, Fig. 9 [reproduced here for convenience], ¶¶[0011]-[0012] & ¶[0062], discloses that the in-vehicle control unit 45, particularly its CPU, performs various processing by executing various control programs stored in the ROM based on various information inputted from the charge control unit 33, the in-vehicle communications unit 41, the input unit 42 and the navigation information acquisition unit 44. The various processing includes calculation of a required total electric power amount indicating a total amount of electric power required for arriving at the destination point [implies indicating a first ride], calculation of an estimated destination-arrival time indicating an estimated time of arrival at the destination position [implies a day and a time of a first ride]), and second information indicating a remaining battery charge at a time of riding (Taguchi, in Fig. 5, Fig. 9  & ¶¶[0011]-[0012], discloses that the electric power amount information output device comprises a remaining electric power amount calculation section. The remaining electric power amount information acquisition section acquires remaining electric power amount information indicating an amount of electric power remaining in the battery, Taguchi, in ¶[0062], also discloses calculation of a required total electric power amount indicating a total amount of electric power required for arriving at the destination point. Taguchi, in see Fig. 7 & ¶¶[0097]-[0099], further discloses at step S2, the in-vehicle control unit 45 drives the output unit 43 to display the remaining electric charge amount (remaining electric power amount) of the battery 32 of the vehicle 3 at the departure point [implies at a time of riding] and the inquiry whether the user will set the destination point);

    PNG
    media_image7.png
    406
    577
    media_image7.png
    Greyscale

Taguchi’s Fig. 9

compute a consumption of the battery expected during the first ride (Taguchi, in ¶[0062], discloses calculation of a required total electric power amount indicating a total amount of electric power required for arriving at the destination point);
determine whether or not the battery needs to be charged within the first ride  (Taguchi, in Fig. 13 [reproduced here for convenience] & ¶¶[0011]-[0012], discloses that the electric power amount information output device comprises a remaining electric power amount calculation section, a required total electric power amount calculation section. The required total electric power amount calculation section calculates a required total electric power amount based on the departure point information and the destination point information [implies the first ride]. The required total electric power amount indicates an amount of electric power required for the vehicle to travel from the departure point to the destination point. The control section checks whether the remaining electric power amount indicated by the remaining electric power amount information at the departure point is less than the required total electric power amount. The control section further drives the output section to output insufficiency information indicating that the remaining electric power amount of the battery is insufficient if the remaining electric power amount is less than the required total electric power amount. Taguchi, in see ¶[0062], also discloses the in-vehicle control unit 45, particularly its CPU, performs various processing by executing various control programs stored in the ROM based on various information inputted from the charge control unit 33, the in-vehicle communications unit 41, the input unit 42 and the navigation information acquisition unit 44. The various processing may be, for example, calculation of a required total electric power amount indicating a total amount of electric power required for arriving at the destination point. Taguchi, in Fig. 7 & ¶¶[0097]-[0108], further discloses at step S7, the in-vehicle control unit 45 performs the calculation of the required total electric power amount, which will be required for arrival at the destination point. At S8, the in-vehicle control unit 45 checks whether the remaining electric power of the battery 32 of the vehicle 3 available at the departure point is less than the required total electric power amount, which is calculated at step S7. If the remaining electric power amount of the battery 32 is less than the required total electric power amount (Yes) [implies battery needs to be charged within the first ride], step S9 is performed to calculate the required minimum electric power for reaching a charging station 2. Then at step S10, the in-vehicle control unit 45 checks whether the remaining electric power amount is less than the required minimum electric power amount. At step 11, the in-vehicle control unit 45 drives the output unit 43 to display electric charge insufficiency information indicating that the remaining electric power of the battery 32 is not sufficient and should be supplemented); and

    PNG
    media_image8.png
    390
    563
    media_image8.png
    Greyscale

Taguchi’s Fig. 13

make a reservation of a power station when the processor determines that the battery needs to be charged, without waiting for a command from a user (Taguchi, in Fig. 3,  Fig. 5 & ¶¶[0090]-[0091], discloses the in-vehicle control unit 45 drives the in-vehicle communications unit 41 to automatically [implies “without waiting for a command from a user”] transmit the request signal for the temporary reservation of the charging station 2. And, it is therefore possible to avoid that such a charging station 2 will be reserved by other users before it is actually reserved by the user.  Taguchi, in Fig. 7 & ¶¶[0097]-[0117], discloses at step S19, the in-vehicle control unit 45 performs the temporary reservation processing. At step S20, the in vehicle control unit 45 checks whether the input device 42 has already received the formal reservation request from the user [implies that “the temporary reservation” is done “without waiting for a command from a user”]. If the formal request has already been received (Yes), the in-vehicle control unit 45 performs step S21, wherein the in-vehicle control unit 45 performs the formal reservation processing).
Taguchi is silent on scheduled duration at a day and a time of a first ride reservation. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify and/or use Taguchi’s disclosed destination point information acquisition section to enter first information indicating a first ride scheduled duration of a first ride reservation for the electric vehicle (Taguchi, in Fig. 5, Fig. 9 & ¶¶[0011]-[0012], discloses the electric power amount information output device comprises a destination point information acquisition section. The destination point information acquisition section acquires destination point information indicating a point of destination of the vehicle. Taguchi, in ¶[0062], further discloses the in-vehicle control unit 45, particularly its CPU, performs various processing by executing various control programs stored in the ROM based on various information inputted from the charge control unit 33, the in-vehicle communications unit 41, the input unit 42 and the navigation information acquisition unit 44. The various processing may be, for example, calculation of a required total electric power amount indicating a total amount of electric power required for arriving at the destination point, calculation of an estimated destination-arrival time indicating an estimated time of arrival at the destination position [implies first ride scheduled duration of a first ride reservation]. Taguchi, in see Fig. 7 & ¶¶[0097]-[0100], also discloses at step S2, the in-vehicle control unit 45 drives the output unit 43 to display the inquiry whether the user will set the destination point. At step S3, The destination point may be set by inputting the name and address or the like of the destination point by the input unit 42). 
Since Applicant(s) has/have not disclosed that “first information” solves any stated problem, or is for any particular purpose other than what ordinary skill in the art would obviously do before the effective filing date of the claimed invention [i.e., “indicating first ride scheduled duration of a first ride reservation”] (see instant application Specification ¶[0119] & ¶[0126]), accordingly, it would have been obvious to use Taguchi’s disclosed destination point information acquisition section, which is set by inputting the name and address or the like [i.e., first information] of the destination point by the input unit 42, and Taguchi’s calculation of an estimated destination-arrival time indicating an estimated time of arrival at the destination position for “indicating first ride scheduled duration of a first ride reservation” (see at least Taguchi’s Fig. 5, Fig. 7,  Fig. 9, Fig(s). 16-18 &  ¶[0062]). 

As per claim 6, Taguchi teaches the device according to claim 5, accordingly, the rejection of claim 5 above is incorporated. Taguchi further teaches wherein the processor enters third information indicating a destination of the first ride reservation (Taguchi, in Fig. 9 & ¶¶[0011]-[0012], discloses the electric power amount information output device comprises a destination point information acquisition section. The destination point information acquisition section acquires destination point information indicating a point of destination of the vehicle. Taguchi, in e Fig. 7 & ¶¶[0097]-[0100], discloses at step S2, the in-vehicle control unit 45 drives the output unit 43 to display the inquiry whether the user will set the destination point. At step S3, the destination point may be set by inputting the name and address or the like of the destination point by the input unit 42), the processor is further configured to:
search for a recommended route to the destination (Taguchi, in Fig. 5, Fig. 15 & ¶¶[0058]-[0068], discloses that the navigation information acquisition unit 44 acquires information from the navigation device provided in the vehicle 3. The information, which the navigation information acquisition unit 44 acquires from the navigation device, includes present position, departure point, map data, facilities, guidance route, travel candidate route [i.e., recommended route to the destination] and the like. The navigation information acquisition unit 44 transmits the acquired information to the in-vehicle control unit 45. The navigation information acquisition unit 44 operates as a position information acquisition section and a route information acquisition section. The guidance route information is information of a guidance route determined as a result of searching for an appropriate travel route by using a conventional Dijkstra method in the navigation device. The appropriate travel route is selected from a plurality of routes, which the vehicle 3 can travel, based on the inputted departure point and the inputted destination point. The in-vehicle control unit 45 acquires guidance route information based on the departure point information and the destination point information acquired by the navigation information acquisition unit 44. The guidance route information indicates a guidance route, along which the vehicle 3 is guided from the departure point to the destination point. The in-vehicle control unit 45 may determine a travel route (for example, shortest travel route) from the departure point to the nearest station location. Taguchi, in Fig. 7 & ¶¶[0097]-[0104], discloses at step S6, the in-vehicle control unit 45 further acquires the guidance route information from the navigation information acquisition unit 44 based on the departure point information and the destination point information); and
search for the power station located on a way to the destination (Taguchi, in Fig. 1, Fig. 3, Fig. 5, Fig. 20 & ¶¶[0044]-[0062], discloses “a plurality of charging stations 2”. The in-vehicle control unit 45, particularly its CPU, performs various processing by executing various control programs stored in the ROM based on various information inputted from the charge control unit 33, the in-vehicle communications unit 41, the input unit 42 and the navigation information acquisition unit 44. The various processing may be, for example, calculation of a required total electric power amount indicating a total amount of electric power required for arriving at the destination point, calculation of a required minimum electric power amount, search for a charging station. Taguchi, in Fig. 7, Fig. 15 & ¶¶[0097]-[0115], discloses at step S16, the in-vehicle control unit 45 performs the charging station search processing), and 
wherein, when the processor determines that the battery needs to be charged when traveling along the recommended route (Taguchi, in Fig. 13 & ¶¶[0011]-[0012], discloses that the electric power amount information output device comprises a required total electric power amount calculation section. The required total electric power amount calculation section calculates a required total electric power amount based on the departure point information and the destination point information. The required total electric power amount indicates an amount of electric power required for the vehicle to travel from the departure point to the destination point. The control section checks whether the remaining electric power amount indicated by the remaining electric power amount information at the departure point is less than the required total electric power amount. The control section further drives the output section to output insufficiency information indicating that the remaining electric power amount of the battery is insufficient if the remaining electric power amount is less than the required total electric power amount. Taguchi, in Fig. 7, Fig. 15 & ¶¶[0097]-[0115], discloses at step S7, the in-vehicle control unit 45 performs the calculation of the required total electric power amount, which will be required for arrival at the destination point. At S8, the in-vehicle control unit 45 checks whether the remaining electric power of the battery 32 of the vehicle 3 available at the departure point is less than the required total electric power amount, which is calculated at step S7. If the remaining electric power amount of the battery 32 is less than the required total electric power amount (Yes), step S9 is performed to calculate the required minimum electric power for reaching a charging station 2. Then at step S10, the in-vehicle control unit 45 checks whether the remaining electric power amount is less than the required minimum electric power amount. At step 11, the in-vehicle control unit 45 drives the output unit 43 to display electric charge insufficiency information indicating that the remaining electric power of the battery 32 is not sufficient and should be supplemented), the processor reserves the power station found by the processor, without waiting for a command from the user (Taguchi, in Fig. 3, Fig. 5 & ¶¶[0090]-[0091], discloses that the in-vehicle control unit 45 drives the in-vehicle communications unit 41 to automatically [implies without waiting for a command from the user] transmit the request signal for the temporary reservation of the charging station 2. It is therefore possible to avoid that such a charging station 2 will be reserved by other users before it is actually reserved by the user. Taguchi, in Fig. 7 & ¶¶[0097]-[0117], discloses at step S19, the in-vehicle control unit 45 performs the temporary reservation processing. At step S20, the in vehicle control unit 45 checks whether the input device 42 has already received the formal reservation request from the user [implies that “the temporary reservation” is done “without waiting for a command from a user”]. If the formal request has already been received (Yes), the in-vehicle control unit 45 performs step S21, wherein the in-vehicle control unit 45 performs the formal reservation processing).

As per claim 7, Taguchi teaches the device according to claim 5, accordingly, the rejection of claim 5 above is incorporated. 
Taguchi further teaches wherein the processor enters a second ride reservation (Taguchi, in Fig. 7: S3 “Destination Set?”, Fig(s). 9-10, Fig(s) 16-18 & ¶¶[0099]-[0100], discloses a touch switch may be displayed as an inquiry whether the destination point will be set. The travelable distance, which the vehicle 3 will be able to travel with the remaining electric power, may be calculated based on the remaining electric power amount and the average electric power consumption amount. The in-vehicle control unit 45 checks at step S3 whether the input unit 42 has accepted the input of the touch switch for destination point setting. The destination point may be set by inputting the name and address or the like of the destination point by the input unit 42), and 
when the processor determines that the battery needs to be charged within a second ride  (Taguchi, in ¶[0048] & ¶¶[0062]-[0076], discloses that the reservation may be effective until it is cancelled, the charger device 23 is actually used by the specified user or the reserved time elapses. The various processing may be, for example, calculation of a required total electric power amount indicating a total amount of electric power required for arriving at the destination point, calculation of a required minimum electric power amount, search for a charging station, calculation of an estimated station-arrival time indicating estimated time of arrival at the charging station. The in-vehicle control unit 45 may drive the output unit 43 to display only the availability information with respect to the charging stations 2, at which the vehicle 3 will arrive after the estimated station-arrival time. The in-vehicle control unit 45 can thus eliminate the display of the availability information of the charging station 2, at which the vehicle 3 will arrive before arriving at the charging station. By thus eliminating the output of unnecessary information, only the useful information can be provided to the user. Taguchi, in Fig. 7, Fig(s). 15-18 & ¶¶[0091]-[0117], discloses that the user may select the charging station 2 for the formal reservation based on the list of the charging stations 2, which are acquired as a result of the charging station search processing and displayed on the output unit 43 with the availability information, the estimated station-arrival time, the charging start time, the estimated destination-arrival time, the total electric power consumption amount, the travel time to the charging station 2 and the like. The charging stations are listed from top to bottom in the order of A, B, C, D, based on the earliest order of the estimated station-arrival time. At step S19, the in-vehicle control unit 45 performs the temporary reservation processing. At step S20, the in vehicle control unit 45 checks whether the input device 42 has already received the formal reservation request from the user [implies that “the temporary reservation” is done “without waiting for a command from a user”]. If the formal request has already been received (Yes), the in-vehicle control unit 45 performs step S21, wherein the in-vehicle control unit 45 performs the formal reservation processing).
Taguchi is silent on a second ride reservation for a time earlier than the first ride reservation & scheduled duration of the second ride reservation. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify and/or use Taguchi’s disclosed destination point information acquisition section to enter second ride reservation for a time earlier than the first ride reservation (Taguchi, in Fig. 9 & ¶¶[0011]-[0012], discloses the electric power amount information output device comprises a destination point information acquisition section. The destination point information acquisition section acquires destination point information indicating a point of destination of the vehicle. Taguchi, in ¶[0062], further discloses that the in-vehicle control unit 45, particularly its CPU, performs various processing by executing various control programs stored in the ROM based on various information inputted from the charge control unit 33, the in-vehicle communications unit 41, the input unit 42 and the navigation information acquisition unit 44. The various processing may be, for example, calculation of a required total electric power amount indicating a total amount of electric power required for arriving at the destination point, and calculation of an estimated destination-arrival time indicating an estimated time of arrival at the destination position [implies first ride scheduled duration of a first ride reservation]. Taguchi, in Fig. 7 & ¶¶[0097]-[0100], discloses at step S2, the in-vehicle control unit 45 drives the output unit 43 to display the inquiry whether the user will set the destination point. At step S3, the destination point may be set by inputting the name and address or the like of the destination point by the input unit 42). 
Since Applicant(s) has/have not disclosed that “second ride reservation” solves any stated problem, or is for any particular purpose other than what ordinary skill in the art would obviously do before the effective filing date of the claimed invention [i.e., being “for a time earlier than the first ride reservation”] (see instant application Specification ¶¶[0119]-[0120]), accordingly, it would have been obvious to use Taguchi’s disclosed destination point information acquisition section, which is set by inputting the name and address or the like [i.e., first and/or second ride reservation] of the destination point by the input unit 42, Taguchi’s calculation of an estimated destination-arrival time indicating an estimated time of arrival at the destination position, and Taguchi’s disclosed travel time to the charging station 2 for determining the claimed “scheduled duration of the second ride reservation” (see at least Taguchi’s Fig. 5, Fig. 7,  Fig. 9, Fig(s). 16-18 &  ¶[0062], ¶¶[0091]-[0117]). 

As per claim 8, Taguchi teaches the device according to claim 5, accordingly, the rejection of claim 5 above is incorporated. Taguchi further teaches wherein the reservation made by the processor without waiting for a command from the user is a temporary reservation, and
after making the temporary reservation, the processor switches the temporary reservation to a finalized reservation when receiving an approval from the user (Taguchi, in Fig. 7 & ¶¶[0097]-[0117], discloses at step S19, the in-vehicle control unit 45 performs the temporary reservation processing. At step S20, the in vehicle control unit 45 checks whether the input device 42 has already received the formal reservation request from the user. If the formal request has already been received (Yes), the in-vehicle control unit 45 performs step S21,wherein the in-vehicle control unit 45 performs the formal reservation processing [i.e., finalized reservation]).

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.



/T.E./Examiner, Art Unit 3661                           

/RUSSELL FREJD/Primary Examiner, Art Unit 3661